Citation Nr: 9922451	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-15 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound, fractured right fibula with damage to 
muscle group XI and retained foreign bodies, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
June 1972 and June 1975 to November 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


REMAND

With respect to the claim for an increased rating for 
residuals of a gunshot wound, the veteran maintains that the 
symptoms associated with his disability are more disabling 
than currently evaluation.  Specifically, in a VA Form 9 
received from the veteran in October 1998, the veteran 
related that the scars associated with the gunshot wound 
injury constantly itch and are sometimes painful.  In 
addition, the veteran reported that there was aching, 
constant pain and throbbing in the right leg.  The veteran 
also asserted that his latest VA examination was inadequate.  
The most recent VA compensation and pension of record is a 
fee basis examination dated in May 1998.  The Board notes 
that the examiner noted scarring at the right anterior 
lateral knee and on the right lateral calf; however, the 
examiner did not provide a detailed description of the scar.  
In light of the veteran's complaints of pathology associated 
with the scars since the May 1998 examination, the Board is 
of the view that another examination as indicated below would 
be helpful in this matter.  The Board notes that in the VA 
Form 9, the veteran asserted that his right knee was weak and 
very unstable.  The right knee disability is separately 
service connected and the RO should consider whether the 
veteran has raised a claim for an increased rating for that 
disability.

As to the PTSD claim, the veteran indicated in the VA Form 9 
that the symptoms associated with his PTSD have increased in 
severity.  The veteran asserts that he has family problems, 
that he does not have a social life, and that the disability 
limits his employment.  The Board notes that the most recent 
compensation and pension examination for PTSD is dated in May 
1994.  The record includes VA outpatient treatment records 
dated from March 1997 to August 1998 that reflect that the 
veteran was seen on several occasions for treatment of PTSD.  
These record provide that the veteran was depressed and 
disappointed with himself, that he complained of increased 
anxiety, and that nightmares aggravated his disability.  The 
diagnoses included PTSD, anxiety, and depression.  Based on 
the foregoing, the Board is of the view that a 
contemporaneous VA examination is warranted.  

In light of the current state of the record, the Board 
concludes that further evidentiary development would be 
helpful to an equitable determination of this appeal.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have additional 
medical records of treatment of the shell 
fragment wound residuals of the right 
leg, and PTSD.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  The RO should request the veteran's 
VA medical records of treatment since 
August 1998 and associate any additional 
records with the claims folder.

3.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified orthopedist, if available, to 
determine the current severity his 
service-connected residuals of shell 
fragment wound, fractured right fibula 
with damage to muscle group XI and 
retained foreign body.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review.  
All indicated studies, including x-rays, 
should be performed.  The examiner should 
address the criteria in 38 C.F.R. § 4.73, 
Diagnostic Code 5311, under which the 
shell fragment wound residuals are rated, 
which include propulsion, plantar flexion 
of the foot, stabilization of the arch, 
flexion of the toes, flexion of the knee 
and posterior and lateral crural muscles, 
and muscles of the calf.  The examiner is 
requested to specifically provide a 
description of all associated scarring of 
the right leg.  Tests of joint movement 
against varying resistance should be 
performed by the examiner.  The examiner 
should note in specific degrees the range 
of motion of the effected joint(s).  
Muscle strength should be measured, as 
compared to the left leg, and 
specifically noted numerically.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
The examiner should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physician should so state.  The rationale 
for all opinions expressed should be 
explained. 

4.  The RO should also arrange for a VA 
psychiatric examination of the veteran by 
a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected PTSD.  
The claims folder and a copy of the 
Remand must be made available to the 
examiner for review.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified under the 
current schedular criteria for rating 
mental disorders whether the veteran's 
service-connected psychiatric disability 
includes such symptoms.  The examiner 
should also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the veteran's 
service-connected psychiatric disability, 
to include whether it renders the veteran 
unemployable.  To the extent possible, 
the manifestations of the veteran's 
service-connected psychiatric disability 
should be distinguished from those of any 
other disorder present.  If the 
psychiatric diagnosis changes, the 
examiner should also indicate whether the 
change in diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.  

5.  The RO should ensure that the 
examination reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  Then the RO should 
undertake any other indicated development 
and readjudicate the claim for an 
increased rating for residuals of a shell 
fragment wound, fractured right fibula 
with damage to muscle group XI and 
retained foreign body, with consideration 
of a separate rating for scaring pursuant 
to Estaban v. Brown, 6 Vet. App. 256, 262 
(1994), if appropriate, and consideration 
of 38 C.F.R. §§ 4.40, 4.45, if 
appropriate.  The RO should also 
readjudicate the claim for an increased 
rating for PTSD.  In addition, the RO 
should take appropriate action regarding 
any additionally raised claim for an 
increased rating for the right knee 
disability.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










